Exhibit 10.30
FIRST AMENDMENT AGREEMENT
     THIS FIRST AMENDMENT AGREEMENT, dated as of the 17th day of June, 2009
(this “First Amendment”), is entered into among Odyssey Re Holdings Corp., a
Delaware corporation (the “Borrower”), various Subsidiary Credit Parties (as
defined in the hereinafter defined Credit Agreement) party hereto, the Lenders
(as defined in the hereinafter defined Credit Agreement) party hereto, and
Wachovia Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”).
RECITALS
     A.     The Borrower, the Subsidiary Credit Parties, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
July 13, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement as they
may be amended pursuant to this First Amendment.
     B.     The Borrower, the Administrative Agent and the Required Lenders have
agreed to make certain amendments to the Credit Documents on the terms and
conditions set forth herein.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     1.1     Amendments to Section 1.1 Consisting of New Definitions. The
following definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:
          “‘First Amendment’ shall mean the First Amendment Agreement, dated as
of June 17, 2009, among the Borrower, the Subsidiary Credit Parties party
thereto, the Lenders party thereto, and the Administrative Agent.”
          “‘First Amendment Effective Date’ has the meaning given to such term
in Article II to this First Amendment.”
          “Quarterly Statement” means, with respect to any Insurance Subsidiary,
the quarterly financial statements of such Insurance Subsidiary as required to
be filed with the Insurance Regulatory Authority of its jurisdiction of domicile
and in accordance with the laws of such jurisdiction, together with all
exhibits, schedules, certificates and actuarial opinions required to be filed or
delivered therewith.”

 



--------------------------------------------------------------------------------



 



     1.2     Amendments to Section 1.1 Consisting of Modifying Existing
Definitions. The following definitions in Section 1.1 of the Credit Agreement
are hereby amended and restated in their entirety as follows:
          ““Security Agreement” means each Security Agreement made by a Credit
Party in favor of the Administrative Agent, in substantially the form attached
as Exhibit A to the First Amendment, as amended, modified, restated or
supplemented from time to time.”
          ““Statutory Surplus” means, with respect to any Insurance Subsidiary,
the total amount shown as “surplus as regards policyholders” on line 35, column
1, page 3 of the Annual Statement or Quarterly Statement, as the case may be, of
such Insurance Subsidiary, provided that only the Annual Statement of OARC shall
be referred to for purposes of calculating compliance with Section 7.13(b).”
     1.3     Amendments to Section 7.1 (Liens): Section 7.1 of the Credit
Agreement is hereby amended by replacing the word “and” at the conclusion of
clause (e) with a comma, renumbering the existing clause (f) as clause (g),
replacing the parenthetical “(other than Liens specified in clauses (a) through
(e) above)” in new clause (g) with “(other than Liens specified in clauses (a)
through (f) above)”, and adding a new clause (f) to read as follows:
          “(f) Liens securing Indebtedness permitted under Section 7.3(d)
provided that the aggregate amount of the Indebtedness secured by such Liens
shall not at any time exceed either (i) 20% of Consolidated Net Worth or
(ii) 20% of the Statutory Surplus of the Material Insurance Subsidiaries
(without duplication, it being understood that in calculating the Statutory
Surplus of any Material Insurance Subsidiary, the Statutory Surplus of any other
Material Insurance Subsidiary that is a Subsidiary of such Material Insurance
Subsidiary shall be excluded), in each case for clauses (i) and (ii), measured
as of the end of the most recent fiscal period for which the relevant financial
statements have been delivered pursuant to Section 6.1; and”
     1.4     Amendments to Section 7.13(b)(Minimum Statutory Surplus).
Section 7.13(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Minimum Statutory Surplus. Permit the Statutory Surplus of OARC to be less than
$1,000,000,000.”
     1.5     Amendments to Section 8.1(b) (Events of Default/Specific
Covenants). Section 8.1(b) is hereby amended by inserting the following
parenthetical after the reference therein to Article VII:
          “(other than Section 7.1(f))”
     1.6     Amendments to Section 8.1(c) (Events of Default/Other Defaults).
Section 8.1(c) is hereby amended and restated in its entirety as follows:

2



--------------------------------------------------------------------------------



 



          “(c)     Other Defaults.  Any Credit Party fails to perform or observe
(i) any term, covenant or agreement contained in Section 7.1(f) and such failure
continues for 20 days, provided that if prior to the end of such 20 day period,
the Credit Parties shall deposit L/C Collateral in the Custodial Accounts (in
addition to the L/C Collateral securing the Tranche 2 Obligations) having an
aggregate L/C Collateral Balance equal to or exceeding the aggregate amount of
the outstanding Tranche 1 Obligations as collateral security for the payment and
performance of such Tranche 1 Obligations and such Credit Parties shall make,
execute, endorse, acknowledge and deliver any amendments, modifications or
supplements to the Security Documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent to
perfect and maintain the validity and priority of the Liens granted with respect
to such L/C Collateral securing the Tranche 1 Obligations, then such default
shall be deemed cured, provided further that if any Credit Party fails to
perform or observe any term, covenant or covenant contained in the immediately
preceding proviso, such failure shall be treated as an Event of Default under
Section 8.1(b) and (ii) any other covenant or agreement (not specified in
subsection (a), (b), (c)(i) or (n) of this Section 8.1) contained in any Credit
Document on its part to be performed or observed and such failure continues for
30 days; or”
     1.7     Amendments to Exhibit D (Form of Compliance Certificate) and
Exhibit F (Form of Security Agreement). Exhibit D and Exhibit F to the Credit
Agreement are hereby amended and restated in the form attached to this First
Amendment.
     1.8     Amendments to Schedule 1.1(b)(L/C Collateral Balance).
Schedule 1.1(b) to the Credit Agreement is hereby amended and restated in the
form attached to this First Amendment.
ARTICLE II
CONDITIONS OF EFFECTIVENESS
     This First Amendment shall become effective as of the first date (such date
being referred to as the “First Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:
     (a)     The Administrative Agent shall have received, dated as of the First
Amendment Effective Date, an executed counterpart hereof from each of the Credit
Parties and the Required Lenders;
     (b)     On the First Amendment Effective Date, the representations and
warranties set forth in Article III hereof shall be true and correct in all
material respects;
     (c)     On or prior to the First Amendment Effective Date, the
Administrative Agent shall have received counterparts of the Security Agreement
(as modified by this First Amendment) executed by each Credit Party, together
with for each Custodial Account, a confirmation of the effectiveness of the
Account Control Agreement (as modified by this First Amendment) with respect to
such Custodial Account with the applicable Custodian and applicable Credit
Party; and

3



--------------------------------------------------------------------------------



 



     (d)     Since December 31, 2008, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each of the Credit Parties (solely as to itself and its Subsidiaries)
represents and warrants to the Administrative Agent, the Issuing Banks and the
Lenders that (i) the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on and as of the First Amendment Effective Date, both immediately
before and after giving effect to this First Amendment (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date), (ii) this First Amendment has
been duly authorized, executed and delivered by such Credit Party and
constitutes the legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms, and (iii) no Default or
Event of Default shall have occurred and be continuing on the First Amendment
Effective Date, both immediately before and after giving effect to this First
Amendment.
ARTICLE IV
ACKNOWLEDGEMENT AND CONFIRMATION OF THE CREDIT PARTIES
     Each Credit Party hereby confirms and agrees that, after giving effect to
this First Amendment, the Credit Agreement and the other Credit Documents to
which it is a party remain in full force and effect and enforceable against such
Credit Party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect, and the
amendments contained herein shall not, in any manner, be construed to constitute
payment of, or impair, limit, cancel or extinguish, or constitute a novation in
respect of, the Obligations of the Credit Parties evidenced by or arising under
the Credit Agreement, the other Credit Documents, and the liens and security
interests in the Collateral, which shall not in any manner be impaired, limited,
terminated, waived or released, but shall continue in full force and effect.
Each Credit Party represents and warrants to the Lenders that it has no
knowledge of any claims, counterclaims, offsets, or defenses to or with respect
to its obligations under the Credit Documents, or if such Credit Party has any
such claims, counterclaims, offsets, or defenses to the Credit Documents or any
transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this First
Amendment. This acknowledgement and confirmation by the Credit Parties is made
and delivered to induce the Administrative Agent and the Lenders to enter into
this First Amendment, and the Credit Parties acknowledge that the Administrative
Agent and the Lenders would not enter into this First Amendment in the absence
of the acknowledgement and confirmation contained herein.

4



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     5.1     Governing Law.  This First Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York.
     5.2     Full Force and Effect.  Except as expressly amended hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
First Amendment. Any reference to the Credit Agreement or any of the other
Credit Documents herein or in any such documents shall refer to the Credit
Agreement and Credit Documents as amended hereby. This First Amendment is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This First Amendment shall constitute a
Credit Document under the terms of the Credit Agreement.
     5.3     Expenses.  The Borrower agrees on demand (i) to pay all reasonable
fees and expenses of counsel to the Administrative Agent, and (ii) to reimburse
the Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this First Amendment and the other Credit Documents delivered in
connection herewith.
     5.4     Severability.  To the extent any provision of this First Amendment
is prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.
     5.5     Successors and Assigns.  This First Amendment shall be binding
upon, inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the parties hereto.
     5.6     Construction.  The headings of the various sections and subsections
of this First Amendment have been inserted for convenience only and shall not in
any way affect the meaning or construction of any of the provisions hereof.
     5.7     Counterparts.  This First Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this First Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of this First
Amendment.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be executed by their duly authorized officers as of the date first above
written.

           
ODYSSEY RE HOLDINGS CORP.

      By:   /s/  R. Scott Donovan         Name:   R. Scott Donovan       
Title:   Executive Vice President &
Chief Financial Officer     

           
ODYSSEY AMERICA REINSURANCE CORPORATION

      By:   /s/  R. Scott Donovan         Name:   R. Scott Donovan       
Title:   Executive Vice President     

           
CLEARWATER INSURANCE COMPANY

      By:   /s/  R. Scott. Donovan         Name:   R. Scott Donovan       
Title:   President     

           
CLEARWATER SELECT INSURANCE COMPANY

      By:   /s/  R. Scott Donovan         Name:   R. Scott Donovan       
Title:   President     

SIGNATURE PAGE TO
FIRST AMENDMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



           
HUDSON INSURANCE COMPANY

      By:   /s/  Anthony J. Slowski         Name:   Anthony J. Slowski       
Title:   Senior Vice President & Controller     

           
HUDSON SPECIALTY INSURANCE COMPANY

      By:   /s/  Anthony J. Slowski         Name:   Anthony J. Slowski       
Title:   Senior Vice President & Treasurer     

SIGNATURE PAGE TO
FIRST AMENDMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



           
WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Fronting Bank and as a Lender

      By:   /s/  K. Hanke         Name:   Karen Hanke        Title:   Director 
   

SIGNATURE PAGE TO
FIRST AMENDMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



           
KeyBank National Association

      By:   /s/  Mary K. Young         Name:   Mary K. Young        Title:  
Senior Vice President     

SIGNATURE PAGE TO
FIRST AMENDMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



           
Citibank, N.A.

      By:   /s/  Rahul Rajesh         Name:   Rahul Rajesh        Title:   Vice
President
Citi — Financial Institutions Group     

SIGNATURE PAGE TO
FIRST AMENDMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



           
Webster Bank, National Association

      By:   /s/  Lawrence Davis         Name:   Lawrence Davis        Title:  
Vice President     

SIGNATURE PAGE TO
FIRST AMENDMENT AGREEMENT

 